Citation Nr: 0410175	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-11 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran retired from active duty on August 31, 1972, having 
served a total of 20 years and 13 days.  His death occurred in 
December 2001 and the appellant in this matter is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

This matter is herein REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  Consistent with the 
instructions below, VA will notify the appellant of any further 
action that is required on her part.


REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to its 
duties to assist and notify claimants.  As well, pertinent changes 
to the United States Code of Federal Regulations were made in 
response to the VCAA, including those to 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003).  The statutory and regulatory changes have 
also been subject to interpretations by various Federal courts.  

Complete compliance with the VCAA, its implementing regulations, 
and the interpretive jurisprudence has not been achieved in this 
instance.  See Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  To that extent, 
corrective action is needed via remand to the RO.  

Regarding the RO's adjudication of the appellant's claim in April 
2002, it is noted that the statement of the case provided to her 
in July 2002 in no way references the changes to the law and 
regulations prompted by passage in December 2002 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 107-
103, 115 Stat. 976 (2001); see also 38 C.F.R. § 3.307(a)(6) 
(2003).  The statement of the case also indicates under the 
heading of Evidence that a text entitled Basic and Clinical 
Endocrinology (3rd ed.) was considered, although that document 
does not set forth by way of attribution what finding, if any, was 
made as a result of reliance on that text.  Relevant portions of 
the text are not quoted or cited in the body of the statement of 
the case, nor is any photocopied potion of that text currently a 
part of the claims folder.  Inasmuch as evidence utilized in 
rendering a determination of entitlement is not now of record, 
further action for retrieval of the relevant portion(s) of the 
text is necessary so as to preserve the appellant's due process 
rights.  Thurber v. Brown, 5 Vet. App. 119, 126 (1993).

Lastly, it is evident that the RO in its April 2002 action denied 
eligibility of the appellant to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35, in addition to the appellant's claim 
for service connection for the cause of the veteran's death.  
Given that the appellant thereafter timely filed a notice of 
disagreement with the April 2002 action, without limiting such 
disagreement to the matter of service connection for the cause of 
the veteran's death, further action by the RO is necessary for 
issuance of a statement of the case as to Chapter 35 eligibility.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), the RO must notify the 
appellant of what information and evidence are needed to 
substantiate her claims of entitlement to service connection for 
the cause of the veteran's death, and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  The 
appellant must be notified what portion of any necessary evidence 
VA will secure, and what portion she herself must submit.  The RO 
should advise the appellant to submit all pertinent evidence not 
already on file that she has in her possession.  The RO should 
notify the appellant that, if requested, VA will assist her in 
obtaining pertinent treatment records from private medical 
professionals, or other evidence, provided that she furnishes 
sufficient, identifying information and authorization.  Finally, 
the RO must address whether the appellant has been prejudiced by 
the VA's issuance of VCAA notice outside the chronological 
sequence set forth in the above-cited statutes and regulation.

2.  The RO should furnish to the appellant a statement of the case 
as to her eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, based on the RO's action in April 2002 to 
which a timely notice of disagreement was received in June 2002.  
The appellant is hereby advised that, following the issuance of 
the above referenced statement of the case, her appeal relating to 
Chapter 35 benefits must be perfected by the submission of a 
substantive appeal or VA Form 9, Appeal to the Board of Veterans' 
Appeals, within the 60-day period following the date of mailing of 
the statement of the case.  

3.  The RO should obtain for inclusion in the record photocopies 
of that portion(s) of the text entitled Basic and Clinical 
Endocrinology (3rd ed.) which was utilized in rendering the April 
2002 rating decision denying entitlement to service connection for 
the cause of the veteran's death.  In addition, such photocopies 
must be presented to the appellant for her review and comment.  

4.  Thereafter, the RO must readjudicate the claim of entitlement 
to service connection for the cause of the veteran's death, based 
on all of the evidence of record and all pertinent legal 
authority, inclusive of the VCAA, its implementing regulations, 
and the jurisprudence interpretive thereof.  In addition, 
consideration must be accorded the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001); and 38 C.F.R. § 3.307(a)(6) (2003).  If reliance on 
medical text(s) is made by the RO, photocopied portions of any 
such text must be made a part of the record, following its 
presentation to the appellant.  If the benefit sought on appeal 
remains denied, the appellant and her representative must be 
provided with a supplemental statement of the case, which must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue herein on 
appeal.  An appropriate period of time should then be allowed for 
a response, before the record is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  The 
appellant has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose of 
this remand is to preserve the appellant's due process rights.  No 
inference should be drawn regarding the final disposition of the 
claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





